DETAILED ACTION

The following is a non-final office action is response to communications received on 05/12/2021.  Claims 1-18 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 05/12/2021 with respect to claims 1-18 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 
Further, on page 6, applicant requests to applicant requests that the double patenting rejection be held in abeyance.  Respectfully, this request is denied.  Per MPEP 804, “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,278,824 and claims 1-13 of U.S. Patent No. 9,572,671. The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.

As the structural limitations and orientations of the elbow prosthesis are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 & 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laure (US 4,134,158).  Please refer to the following annotated figure in consideration of the following rejection:

    PNG
    media_image1.png
    1170
    1121
    media_image1.png
    Greyscale

Regarding the following rejection of claims 1-18, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the structures of the knee prosthesis of Laurie, as referenced infra, are fully capable of performing the function of the elbow prosthesis as claimed.  
Regarding Claim 1, Laure teaches a prosthesis (100) fully capable of being an elbow prosthesis, the prosthesis comprising: an first (e.g., ulnar) component (shown) having a bearing end (3) and an first stem (4/37), wherein the bearing end is coupled to the stem (Fig 1), and wherein the bearing end comprises a bearing body (shown); a second (e.g., humeral) component (shown) having a holder end (shown) and a second stem (2), wherein the second stem extends in a proximal direction from the holder end (Fig 1); at least two bearing members (shown) forming a concave interior surface (Figs 1 & 2), wherein the bearing body of the first component is positioned within the at least two bearing members (Figs 2 & 3) such that the concave interior surface surrounds the bearing body, and wherein the at least two bearing members are positioned within the holder end of the second component (Fig 1); and a locking member (18) coupled to the second component and securing the bearing body and the at least two bearing members within the holder end of the second component (Figs 1-3).
Regarding Claim 2, Laure teaches wherein the second component further comprises: a cavity (shown) in the holder end, wherein the cavity is sized to receive at least a portion of at least one of the at least two bearing members (Fig 3).  
Regarding Claim 3, Laure teaches wherein the at least two bearing members (shown) comprise: a recess (shown in annotated Fig 4 and interpreted as the cup-shaped cavity formed by their respective concave shapes) on an interior surface of each of the at least two bearing members.  
Regarding Claim 4, Laure teaches wherein the recesses of the at least two bearing members are shaped to receive at least a portion of the bearing body of the first component (Figs 1 & 3).  
Regarding Claim 5, Laure teaches wherein the locking member (18) comprises: a groove (threads) for receiving at least a portion of at least one of the at least two bearing members (via threaded holes 16); and at least one securement member (i.e., screw heads of 18) for securing the locking member to second component.  
Regarding Claim 6, Laure teaches wherein the second component further comprises a channel (defined by the red highlights in annotated fig 1) in the holder end extending along a longitudinal axis of the second component.  
Regarding Claim 7, Laure teaches wherein the channel is sized to receive the stem (4/37) of the first component. 
Regarding Claim 8, Laure teaches wherein the bearing body (shown) is configured as one of a spherical shape or a cylindrical shape (Figs 1-3).  
Regarding Claim 9, Laure teaches wherein the first stem (4/37) extends in a distal direction from the bearing end.  
Regarding Claim 11, Laure teaches the method of manufacturing the device of claim 1.  Further, Laure teaches coupling the locking member (18) to the second 
Regarding Claims 12-18, Laure teaches the method of fabricating the device set forth in the rejection of claims 1-9 & 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laure (US 4,134,158) in view of Bartel et al. (US 8,613,774).
Regarding Claim 10, as set forth supra, Laure discloses the invention substantially as claimed.  However, Laure does not disclose wherein the second stem of the second component is removably coupled to the holder end.  
Bartel teaches a prosthetic replacement apparatus in the same field of endeavor.  Said replacement comprising a second component with a removably coupled (Fig 1) stem (1).  Said removable couple permits revision without the need to remove a well-fixed second stem 1 from the bone canal should the condylar surfaces be worn or damaged.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the second component of Laure 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774